            Case 1:19-cv-10182-DJC Document 1 Filed 01/28/19 Page 1 of 15



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


CRG FINANCIAL, LLC and CLAIMS
RECOVERY GROUP, LLC,


                          Plaintiffs,
                                                               Civil Action No. ____________
v.

TWO DIAMOND CAPITAL CORP. and
MEDEA, INC.


                          Defendants


                      VERIFIED COMPLAINT AND JURY DEMAND

                                            PARTIES

       1.       Plaintiff CRG Financial, LLC (“CRG”) is a Delaware limited liability company

with a principal place of business in Cresskill, New Jersey.

       2.       Plaintiff Claims Recovery Group, LLC (“Claims Recovery”, and, with CRG, the

“CRG Parties” or the “Plaintiffs”) is a Delaware limited liability company with a principal place

of business in Cresskill, New Jersey.

       3.       Defendant Two Diamond Capital Corp. (“Two Diamond”) is a Massachusetts

corporation with a principal place of business at 100 Ledgewood Place, Suite 102, Rockland,

Massachusetts.

       4.       Defendant Medea Inc. (Medea”) is a Delaware corporation with a place of

business at 5653 Stoneridge Drive, Suite 119, Pleasanton, California.
              Case 1:19-cv-10182-DJC Document 1 Filed 01/28/19 Page 2 of 15



                                   JURISDICTION AND VENUE

         5.       This Court has subject matter jurisdiction of this action pursuant to 28 U.S.C.

§§ 1332(a) because there is complete diversity of citizenship among the parties and because the

amount in controversy exceeds $75,000, excluding costs.

         6.       Defendants are each subject to personal jurisdiction in this district because they

entered into the contracts at issue with parties operating in Massachusetts and caused injury to

Plaintiffs in Massachusetts through conduct, actions, and communications that took place in

substantial part in Massachusetts.

         7.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial

part of the events or omissions giving rise to the claims asserted herein occurred in this district.

                                                FACTS

         8.       On March 21, 2017, Two Diamond’s Michael Kot (“Kot”) e-mailed CRG’s

Joseph Brosnan (“Brosnan”) regarding an opportunity to participate in a loan facility. The loan

facility would finance the purchase by Bevriqo, Inc. (“Bevriqo”), a California company, of

approximately 19,387 cases of vodka from Medea, an importer from Holland. The e-mail

referred to multiple purchase orders that Medea would soon receive. Kot wrote to Brosnan in

part: “This financing is going to happen fast. We can do some of it but we sure can’t do all of

this.” See e-mail of Michael Kot dated March 21, 2017, a true and correct copy of which is

attached hereto at Exhibit 1.

         9.       Kot and Brosnan continued to correspond. In March 2017, Kot told Brosnan that

Two Diamond intended to fund a $1.8 million facility, that it had approval to fund $500,000 of

that amount with its own money.




                                                    2
752193
           Case 1:19-cv-10182-DJC Document 1 Filed 01/28/19 Page 3 of 15



         10.       On March 22, 2017, Kot wrote to Brosnan with reference to the loan facility,

“We’re in.” See e-mail of Michael Kot dated March 22, 2017, a true and correct copy of which

is attached hereto at Exhibit 2.

         11.       On March 23, 2017, Kot forwarded to Brosnan an e-mail from Bevriqo’s Chief

Executive Officer, Richard Cabael (“Cabael”), stating that 168 cases of Medea vodka has been

shipped pursuant to a purchase order received by Medea, that 224 cases of vodka and 168 cases

of vodka had all been shipped against two other purchase orders, and that unspecified numbers of

cases had been shipped against two further orders. See e-mail dated March 23, 2017 from

Michael Kot, a true and correct copy of which is attached hereto at Exhibit 3.

         12.       On or about April 6, 2017, Two Diamond forwarded to the CRG Parties purported

purchase orders for Medea vodka, which Two Diamond had received from Medea. The purchase

orders included the following:

               •   three orders from Duggan Distillers Product Corp., all dated February 16, 2017, in
                   the amounts of $37,968, $50,624, and $37,968, respectively;

               •   two orders from Allstar Brands and Distribution RD, dated March 15, 2017 and
                   March 23, 2017, in the amounts of $448,627.60 and $224,313.60 respectively;

               •   an order from Young’s Market Company dated March 6, 2017, in the amount of
                   $25,312; and

               •   an order from Breakthru Beverage Nevada LLC dated March 23, 2017, in the
                   amount of $12,656.56

See true and correct copies of purchase orders attached hereto as Exhibit 4.

         13.       Under the heading “ALL STAR AGREEMENT,” Two Diamond also represented

in writing to Plaintiffs that “All Star Global has agreed to a 3 year contract to purchase a

minimum of 17,500 cases per year and are projecting 21,000 cases for 2017.” Two Diamond

stated the total amount of this contract, assuming the minimum order of 17,500 cases per year, as



                                                   3
752193
           Case 1:19-cv-10182-DJC Document 1 Filed 01/28/19 Page 4 of 15



“$10.5 million.” See Bevriqo Brands Medea Vodka Opportunity, a true and correct copy of is

attached hereto as Exhibit 5, at p.2.

         14.      All of the foregoing representations concerning purchase orders originated from

Medea. Medea knew them to be false. Two Diamond knew or should have known them to be

false.

         15.      Also on April 6, 2017, Two Diamond forwarded to the CRG Parties a “Medea

Market Analysis Letter” (the “Market Analysis”) from The Branford Group (“Branford”). Two

Diamond had hired Branford to make the Market Analysis. The Market Analysis stated among

other things that in a distressed closeout sale of approximately 21,447 cases of Medea vodka

(that is, 262,166 bottles at 12 bottle per case), an expected aggregate recovery would range from

$1.9 million to $2.2 million. The vodka that Bevriqo would purchase was part of the

approximately 21,447 cases of vodka referenced in the Market Analysis. See a true and correct

copy of Market Analysis attached hereto as Exhibit 6.

         16.      On or about April 7, 2017, Two Diamond sent to Plaintiffs a document entitled

“Two Diamond Capital DBA Two Diamond Business Credit Participation Opportunity” (the

“Participation Memo”).

         17.      The Participation Memo described that Bevriqo was to buy the assets of Medea.

It also stated:

                  Two Diamond is being asked to provide a $3MM line of credit to provide
                  for the initial purchase and to fund ongoing working capital needs of the
                  company. Due to portfolio concentration limits of $500M per loan
                  customer by our lender, we have to syndicate the other $2.5MM. Our
                  initial advance is $2MM with no more than $1.5MM against inventory
                  with a cost value of $2.9MM.

See Participation Memo, a true and correct copy of which is attached hereto as Exhibit 7,

at p. 1. This statement communicated in substance that: (a) Two Diamond would invest


                                                  4
752193
           Case 1:19-cv-10182-DJC Document 1 Filed 01/28/19 Page 5 of 15



$500,000 in the loan to Bevriqo; and (b) that Two Diamond’s funds would be part of the

“initial advance” to Bevriqo. These statements were knowingly false when made.

         18.     The Participation Memo also stated:

                 The company [i.e. Medea] has secured Purchase Orders for ultimate sales
                 to Krogers (3900 store chain) and Costco (2900 store chain). Both of
                 these stores have done extensive test marketing of this product in
                 California which resulted in the roll-out of this brand across the entire
                 chain. Sales are imminent and may commence prior to the close of our
                 deal. We hope to close this deal by early next week….quite possibly
                 Monday April 10 2017.

Id. at p. 1. When Two Diamond made the quoted statement, it knew or should have

known that the “roll-out” of Medea vodka had not “resulted…across the entire chain[s]”

of Costco and Kroger stores.

         19.     The Participation Memo also stated:

                 Two Diamond business Credit is providing a $3MM ABL line of credit.
                 Initial funding will be $2MM and we are looking for additional
                 participants to provide the needed $1MM of addition credit. Participants
                 will be paid 2% per month on their participation interest or 24% per
                 annum. We anticipate this transaction to have a life of approximately 1
                 years time … Monthly interest is directly deposited in an account of your
                 choosing once the appropriate paperwork is completed.

Id. at p. 3. When Two Diamond made the quoted statement, it knew that it was not

providing a $3,000,000 line of credit.

         20.     On or about April 11, 2017, Two Diamond and Bevriqo entered into a Loan

Agreement and Security Agreement (the “Loan Agreement”), and an Inventory Loan Addendum.

On the same date, Bevriqo made a Demand Secured Promissory Note in the amount of

$2,000,000 to the order of Two Diamond (the “Bevriqo Note”), and Cabael signed a personal

guaranty of the Bevriqo Note (“Cabael Guaranty”). See true and correct copies of each at

Exhibits 8-10.



                                                 5
752193
           Case 1:19-cv-10182-DJC Document 1 Filed 01/28/19 Page 6 of 15



         21.     On or about April 17, 2017, and in reliance on Medea’s and Two Diamond’s

representations, CRG and Claims Recovery each entered into Participation Agreements with

Two Diamond, true and correct copies of which are attached hereto as Exhibits 11 and 12.

         22.     Each Participation Agreement states in part that:

                 Participant agrees that Lender will retain in Lender’s name, but on behalf
                 of Participant to the extent of the Participation interest in the Loan, all of
                 the obligations of borrower arising out of the Loan Documents….

See Exs. 11 and 12 at p. 3, sec. 4(a):

                 Lender agrees that it will use the same prudence and judgment in the
                 servicing of Borrower’ [sic] account and in carrying out the terms of the
                 Loan Documents as it would with regard to one of its own loans in which
                 there was no participant.

Id. at p. 4, sec. 4(f).

                 At any time during which Lender is administering the Loan Documents
                 with Borrower, however, Lender will obtain the prior written consent of
                 Participant prior to: (i) agreeing to any waiver or amendment which
                 would reduce the principal due on the Loan; or (ii) releasing all or
                 substantially all of the Collateral under the Loan Documents, or releasing
                 any guarantees;

Id.

         23.     The CRG Parties understood that the loan facility included an Inventory Loan and

a Receivables Loan, and that their $1.3 million would fund a portion of the $1.5 million

Inventory Loan. They also believed, however, based on Two Diamond’s previous

misrepresentations, that Two Diamond was funding the balance of the Inventory Loan and, based

on the false representations of both Medea and Two Diamond, that accounts receivable to

collateralize the Receivables Loan were imminent, and that Two Diamond would imminently

fund the Receivables Loan. The CRG Parties’ understanding that Two Diamond would be a co-

investor was material to their decision to participate. Without this understanding, they would not

have participated. Their understanding is confirmed by the amounts of their participation as a

                                                    6
752193
           Case 1:19-cv-10182-DJC Document 1 Filed 01/28/19 Page 7 of 15



percentage of the total loan balance, as reflected in the language of the Participation Agreements.

CRG’s Participation Agreement stated that its participation would be “an amount equal to forty

per cent (40%) of the total Loan Advances as are outstanding from time to time (the

“Participation Percentage”), not to exceed eight hundred thousand dollars ($800,000.00). See

Exhibit 11 at p. 1. Claims Recovery’s Participation Agreement contained the same language

except using the figures of 25% and $500,000 instead of 40% and $800,000. The combined

amounts of the Inventory Loan and Receivables Loan were $2,000,000. $800,000 is 40% of

$2,000,000 and $500,000 is 25% of $2,000,000. See Exhibit 12, at p. 1. The CRG Parties

understood Two Diamond to be supplying the remaining 35% of the funds and were shocked,

after default, to learn that Two Diamond had put no money into the facility.

         24.   Pursuant to its Participation Agreement, and in reliance on the information

provided by Two Diamond and Medea, CRG caused $800,000 of its funds to be delivered to

Two Diamond.

         25.   Pursuant to its Participation Agreement, and in reliance on the information

provided by Two Diamond and Medea, Claims Recovery caused $500,000 of its funds to be

delivered to Two Diamond.

         26.   The CRG Parties reasonably believed that purchase and sales transactions

reflected in the Medea purchase orders would begin to generate revenue before or shortly after

the CRG Parties supplied their $1.3 million.

         27.   Two Diamond caused the CRG Parties’ $1.3 million to be wired to Medea to fund

Bevriqo’s purchase of Medea’s inventory of vodka.

         28.   Medea’s intent in knowingly making false representations regarding purchase

orders, and Two Diamond’s intent in repeating the same false representations, were to induce the



                                                 7
752193
             Case 1:19-cv-10182-DJC Document 1 Filed 01/28/19 Page 8 of 15



participation of prospective loan participants including Plaintiffs. At minimum the CRG Parties

are persons, or are within a class of persons, whom Medea had reason to expect would act and

rely the on Medea’s misrepresentations.

           29.   The CRG Parties did so act and rely to their detriment by entering into the

Participation Agreements. The CRG Parties would not have entered into the Participation

Agreements and would not have supplied $1.3 million toward Bevriqo’s purchase had they

known the falsity of Medea’s and Two Diamond’s representations.

           30.   On or about May 1, 2017, Two Diamond’s George Gochis (“Gochis”) e-mailed

the CRG Parties that they would receive $12,638.92 as their combined first month’s payments of

interest on their participations. The CRG Parties received these payments. Two Diamond,

however, had received no interest payment from Bevriqo and failed to so inform the CRG

Parties.

           31.   On or about June 1, 2017, Two Diamond sent the CRG Parties, combined,

$17,222.26 as their second month’s interest on their participations. Again, this money did not

originate from Bevriqo. Two Diamond did not tell the CRG Parties that Bevriqo had not paid.

           32.   The source of funds for the payments described in the preceding two paragraphs

was credit that Two Diamond extended to Bevriqo as an advance on the Receivables Loan

described in the Loan Agreement and the Participation Agreements. See Business Credit Direct

Corp. Interest Statement, attached to e-mail to Joseph Brosnan dated August 4, 2017; see also e-

mail to Joseph Brosnan dated July 28, 2017, true and correct copies of which are attached hereto

at Exhibit 13. Two Diamond’s Michael Kot told Brosnan that Two Diamond advanced money to

Bevriqo on the Receivables Loan in order to earn a return on that loan. At the time of Two

Diamond’s advance, Bevriqo had no accounts receivable for sales of Medea vodka. See id. at



                                                  8
752193
               Case 1:19-cv-10182-DJC Document 1 Filed 01/28/19 Page 9 of 15



August 4, 2017 e-mail (stating that “…inventory is the only collateral being managed at the

moment.”). Accordingly Two Diamond’s advance on the Receivables Loan was unsecured.

         33.       Bevriqo made no sales of Medea Vodka in April, May, June, or July of 2017, and

made no payments on the Loan Documents.

         34.       In July 2017, Two Diamond declared a default under the Loan Documents.

         35.       On August 16, 2017, Two Diamond filed a civil action against Bevriqo, Cabael

and others in the Massachusetts Superior Court, Plymouth County, captioned Two Diamond

Capital Corp. v. Bevriqo, Inc., et al., Civil Action No. 17-83-CV-00865 (the “Plymouth County

Action”). A true and correct copy of the Complaint (without exhibits) in the Plymouth County

Action is attached hereto as Exhibit 14.

         36.       Two Diamond retained Branford to liquidate the Collateral. Branford was able to

sell one container (1,120 cases) of the collateral at a price of approximately $90 per case. The

sale was to Horizon Beverage, a wholesaler for the State of New Hampshire Liquor and Wine

Outlets, run by the New Hampshire State Liquor Commission (the “New Hampshire Sale”).

         37.       The loan participants were entitled to the proceeds of the New Hampshire Sale.

They received none. From the proceeds of the New Hampshire Sale, Two Diamond paid, among

other things, $21,757.83 to itself. Two Diamond purports to be owed a balance of $26,067.75

that the proceeds of the New Hampshire Sale were insufficient to satisfy.

         38.       To date, none of the Collateral has been sold in connection with the purported

purchase orders described in paragraphs 11-13 above.

         39.       On May 31, 2018, Two Diamond executed a Cooperation and Settlement

Agreement with Bevriqo, Cabael, and Spectrum Spirits, Inc., another defendant in the Plymouth




                                                    9
752193
          Case 1:19-cv-10182-DJC Document 1 Filed 01/28/19 Page 10 of 15



County Action (the “Settlement Agreement”). See Cooperation and Settlement Agreement, a

true and correct copy of which is attached hereto as Exhibit 15.

         40.       Section 4(f) of the Participation Agreements required Two Diamond to:

                   …obtain the prior written consent of Participant prior to: (i) agreeing to
                   any waiver or amendment which would reduce the principal due on the
                   Loan; or (ii) releasing all or substantially all of the Collateral under the
                   Loan Documents, or releasing any guarantees;

See Participation Agreements, Exs. 11 and 12 at p. 4, sec. 4(f).

         41.       The Settlement Agreement recited that the so-called “Bevriqo parties” jointly and

severally owed a “balance due… [of] approximately $2,250,000,” but that Two Diamond “has

agreed to accept the lesser amount of $2,100,000….” See Settlement Agreement at p. 1.

         42.       The Settlement Agreement also states in part that:

                   Lender agrees to release Cabael from his Guaranty and his personal
                   liability under the Execution if and when the Net Proceeds from the sale(s)
                   of the Gateway Inventory reach a total of $1,700,000. For purposes of this
                   Agreement Net Proceeds shall mean the total of all sums received from the
                   sale of the Gateway Inventory less all costs incurred by the Lender in
                   connection with the Lawsuit, the preparation, negotiation and enforcement
                   of this Agreement, and costs of sale, including without limitation Lender’s
                   legal fees, commissions and storage and other costs due to Gateway
                   (collectively, “Expenses”).

Id. at p. 3 and:

                   Net Proceeds in excess of $1,700,000 shall be paid 50% to Lender and
                   50% to the Bevriqo parties (or to such party(ies) as the Bevriqo parties
                   may designate) until Lender receives a grand total equal to the Judgment
                   Amount of $2,100,000 (i.e., an additional $400,000), at which time Lender
                   will cancel the Note; the Bevriqo parties (or such party(ies) as the Bevriqo
                   parties may designate) shall receive all remaining Net Proceeds. Any
                   shortfall in the payment of the Judgment Amount from the proceeds of the
                   Gateway Inventory shall remain due and owing by the Bevriqo parties,
                   except to the extent that Cabael may have been released as a result of
                   having satisfied certain provisions hereof.

Id. at p. 4 and:




                                                     10
752193
           Case 1:19-cv-10182-DJC Document 1 Filed 01/28/19 Page 11 of 15



                   However, Lender’s counsel shall hold the Execution in escrow pending all
                   parties’ full compliance with the terms and conditions of this Agreement.

Id. at p. 3 and:

                   Provided the Bevriqo parties comply with all terms and condition of this
                   Agreement, and notwithstanding that the Judgment Amount carries with it
                   a statutory interest rate of 12% per annum, Lender agrees to waive all
                   interest on the Judgment Amount for a period of twelve (12) calendar
                   months after the date of the Agreement for Judgment.

Id. and:

                   After payment of all Expenses, Lender shall receive 90% of the first
                   $1,700,000 of Net Proceeds, with the remaining 10% to be paid into an
                   escrow account maintained by Lender’s counsel from which Lender
                   agrees to pay additional sales and marketing expenses that are approved
                   by Lender in its sole but reasonable judgment.

Id. at p. 4.

         43.       On June 27, 2018, Two Diamond, Bevriqo, Cabael and Spectrum Spirits filed an

Agreement for Judgment pursuant to the Settlement Agreement. A true and correct copy of the

Agreement for Judgment is attached hereto as Exhibit 16.

         44.       Also on June 27, 2018, Two Diamond requested an execution on its judgment in

the Plymouth County Action.

         45.       Two Diamond has not foreclosed on its security interest or levied against assets in

order to satisfy execution.

         46.       In December 2018, Kot informed Brosnan that a company called Grocery Outlet

had submitted a purchase order for approximately 1,000 cases of Medea vodka. Kot represented

that Grocery Outlet was a sales lead of Cabael’s. The CRG Parties understand and believe that:

(a) vodka has been shipped to Grocery Outlet on its purchase order; and (b) that Medea has

written to Grocery Outlet demanding that it not sell the vodka. They have repeatedly asked Two




                                                   11
752193
           Case 1:19-cv-10182-DJC Document 1 Filed 01/28/19 Page 12 of 15



Diamond for a copy of the purchase order and for the amount that Cabael or his agent are to be

paid as a sales commission. Two Diamond had ignored their requests for information.

                       COUNT 1 (Breach of Contract v. Two Diamond)

          47.   The CRG Parties incorporate the allegations of paragraphs 1 through 46.

          48.   By its actions alleged herein, Two Diamond has breached its contractual duties to

plaintiffs under the Participation Agreements, including their contractually-adopted fiduciary

duties.

          49.   The CRG Parties have suffered and will continue to suffer harm and monetary

damages, in an amount to be determined at trial, as a result.

           COUNT 2 (Breach of Implied Covenant of Good Faith and Fair Dealing vs.
                                      Two Diamond)

          50.   The CRG Parties incorporate the allegations of paragraphs 1 through 49.

          51.   Two Diamond’s conduct alleged herein constitutes a breach of the covenant of

good faith and fair dealing implied in the Participation Agreements.

          52.   The CRG Parties have suffered harm and monetary damages, in an amount to be

determined at trial, as a result of Two Diamond’s breach.

                                  COUNT 3 (Fraud v. Medea)

          53.   The CRG Parties incorporate the allegations of paragraphs 1 through 52.

          54.   In order to induce the CRG Parties to fund Bevriqo’s purchase, Medea knowingly

and materially misrepresented the existence of bona fide purchase orders.

          55.   Medea knew that its representations were false in material respects at the time

such representations were made.

          56.   Plaintiffs are persons or are among a class of persons whom Medea knew or

should have known would rely on its fraudulent misrepresentations.


                                                12
752193
          Case 1:19-cv-10182-DJC Document 1 Filed 01/28/19 Page 13 of 15



         57.   The CRG Parties reasonably relied on Medea’s fraudulent misrepresentations in

entering into its Participation Agreements with Two Diamond.

         58.   The CRG Parties have suffered damages in the amount of no less than

$1,233,374.90 as a result of Medea’s fraud. This sum represents their $1.3 million investment

minus $40,625.10 of interest payments minus $26,000 of the facility fees charged to Bevriqo,

which were paid to the CRG Parties as of the closing.

                           Count 4 (Misrepresentation v. Two Diamond)

         59.   The CRG Parties incorporate the allegations of paragraphs 1 through 58.

         60.   In order to induce the CRG Parties to fund Bevriqo’s purchase, Medea knowingly

and materially misrepresented the existence of bona fide purchase orders.

         61.   Two Diamond transmitted the purchase orders to Plaintiffs and knew or should

have known that the purchase orders were false.

         62.   The CRG Parties reasonably relied on the fraudulent purchase orders in entering

into its Participation Agreements with Two Diamond.

         63.   The CRG Parties have suffered harm and damages as a result.

         64.   The CRG Parties seek rescission of the Participation Agreements and repayment

of no less than $1,233,374.90. This sum represents their $1.3 million investment minus funds

received to date.

                             COUNT 5 (Chapter 93A vs. Two Diamond)

         65.   The CRG Parties incorporate the allegations of paragraphs 1 through 64.

         66.   Two Diamond’s conduct respecting the CRG Parties and the Participation

Agreements constitutes unfair and deceptive trade practices as prohibited under Massachusetts

law.



                                               13
752193
           Case 1:19-cv-10182-DJC Document 1 Filed 01/28/19 Page 14 of 15



          67.    Two Diamond’s unfair and deceptive trade practices occurred primarily and

substantially in Massachusetts.

          68.    The CRG Parties have suffered and will continue to suffer harm and monetary

damages, in an amount to be determined at trial, as a result of Two Diamond’s unfair and

deceptive practices.

                                      PRAYERS FOR RELIEF

         WHEREFORE, for all of the above stated reasons, Plaintiffs respectfully request this

Honorable Court:

     1.          Enter judgment for CRG and Claims Recovery on Counts 1 through 5 of this
                 Verified Complaint and Jury Demand, including damages in the amount to be
                 determined at trial;

     2.          Rescind the Participation Agreements and order Two Diamond to repay the CRG
                 Parties no less than $1,233,374.90;

     3.          Award Plaintiffs pre- and post-judgment statutory interest and costs;

     4.          Award Plaintiffs attorneys’ fees and multiple damages;

     5.          Order temporary and preliminary relief as requested by the Plaintiffs’
                 accompanying motion for same; and

     6.          Award such other relief as the Court deems just and proper.

                                           JURY DEMAND

          Plaintiffs demand a jury on all claims and issues so triable.




                                                   14
752193
         Case 1:19-cv-10182-DJC Document 1 Filed 01/28/19 Page 15 of 15




                                            Respectfully Submitted,
                                            CRG FINANCIAL,LLC and CLAIMS
                                            RECOVERY GROUP,LLC
                                            By their counsel,


                                            ls/ Daniel J. Dwyer
                                            .Andrew G. Lizotte{BBO #559609)
                                            Daniel J. Dwyer(BBQ #56702b)
                                             MURPHY &.KING,P.C.
                                            One Beacon Street, 21 S~ Flaor
                                            Boston, Massachusetts 02108-3107
                                            Tel:(617)423-040Q
                                            Fax:(617)423-0498
Date: January 28, 2019



                                       VERIFICATION

        I,Joseph Brosnan, have read he foregoing allegations of this Verified Complaint. I state
under the penalties ofperjury that the facts alleged are true as based on my personal knowledge,
acid where not on my personal knawlecige, to the best of my information and belief.




                                                            oseph roman

Dated: January 28,20l9




                                               15
752193
